Citation Nr: 1621222	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 1953.  His decorations included the Purple Heart Medal.  He died in April 2008.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was later transferred to the RO in San Diego, California.  The Board previously considered the issue on appeal in October 2012, at which time it remanded for additional development.

In April 2012, the appellant and her daughter testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

The Veteran's appeal originally included a claim for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  The Board denied this particular claim in its prior October 2012 decision, which the appellant did not appeal.  Therefore, that is issue is no longer in appellate status.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but a remand is again required to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

As stated in the prior October 2012 remand, the appellant contends that the Veteran's death due to non-Hodgkin's lymphoma was the result of his exposure to radiation during service while participating in Operation BUSTER-JANGLE, sometime between November 1951 and December 1951, and in Operation TUMBLER-SNAPPER, sometime between April 1952 and May 1952.

A January 2009 letter from the Defense Threat Reduction Agency (DTRA) indicates that the Veteran was assigned to "D" Battery, 1st Anti-Aircraft Artillery Automatic Weapons Battalion, Camp Pendleton, California, from April 24, 1951, to January 22, 1953.  Unit diaries were said to show no temporary additional duty (TAD) for the Veteran to Nevada Test Site during Operations BUSTER-JANGLE or TUMBLER-SNAPPER.  Additionally, it was indicated that a search of available dosimetry data found no record of radiation exposure for the Veteran.

Subsequently, in a March 2009 letter addressed to the DTRA (received May 2009), the appellant took issue with that agency's findings and provided additional information that she believed would be useful in locating the Veteran's records.  She asserted that the Veteran served during the Shot Dog phase of Operation TUMBLER-SNAPPER, as a last minute addition to the 1st Provisional Marine Battalion, which was part of the Marine Corps Provisional Exercise Unit for the Shot Dog.  In this regard, she recalled the Veteran's account of being sent to the nuclear test site as last minute personnel to a unit other than his regular unit and his concern that the assignment was not properly documented as a consequence of its expediency.  Based on this information, the appellant requested that additional development be conducted.  Specifically, she asked the DTRA to search the morning reports, troop lists, duty rosters, and bus lists for the 1st Provisional Marine Battalion or the Marine Corps Provisional Exercise Unit that were present at Shot Dog during April and May of 1952.  She added that this time period coincides with one of the periods in which the Veteran was on temporary assignment.

In its October 2012 decision, the Board found that additional development was warranted, in an effort to determine whether the Veteran participated in Operations BUSTER-JANGLE or TUMBLER-SNAPPER during his period of active service.  Accordingly, it instructed the RO to specifically request a search of morning reports, troop lists, duty rosters, and bus lists for the 1st Provisional Marine Battalion or the Marine Corps Provisional Exercise Unit be conducted for the time period extending from November 1951 to May 1952, so as to determine whether the Veteran was temporarily assigned to duty during the aforementioned operations.  The Board also asked that the Defense Threat Reduction Agency (DTRA), National Personnel Records Center (NPRC), the National Archives and Records Administration (NARA), and the United States Joint Service Records Retention Center (JSRRC), and any other appropriate agency, be contacted in this endeavor.  

Following the October 2012 Board remand, the RO submitted requests for verification to the following entities: the JSRRC, the U.S. Marine Corps (USMC) History Center, the DTRA, and the Navy Environmental Health Center Detachment/Naval Dosimetry Center.  There is no indication that a request was submitted to the NARA.

The JSRRC indicated that it does research Marine Corps records on behalf of Marine Corps veterans and stated that the request should be researched via Virtual VA, the C&P Service Stressor Verification Site or by contacting the USMC Research Center.  See responses dated November and December 2014.  Meanwhile, the DTRA stated that the findings in its prior January 2009 letter (discussed above) remained current.  See December 2014 letter.  Finally, the Naval Dosimetry Center indicated that it found no report of occupational exposure to ionizing radiation pertaining to the Veteran.  See November 2014 letter.  There is no indication that the request to the USMC Research Center was completed.  

The Board finds that the development conducted since the October 2012 remand is insufficient.  Significantly, it is unclear whether the development efforts reached the level of specificity requested by the Board in its October 2012 remand.  In this regard, there is no indication that morning report, troop lists, duty rosters, and bus lists for the 1st Provisional Marine Battalion or the Marine Corps Provisional Exercise Unit were requested, obtained, or reviewed by the appropriate sources.  Further, there is no indication that a request for verification was submitted to the NARA, as expressly instructed in the October 2012 Board remand.  Last, the Board notes that the JSRRC suggested contacting the Marine Corps Research Center, in Quantico, for records related to the U.S. Marine Corps.  In November 2014, a request for verification was submitted via email to an email address associated with the U.S. Marine Corps University, but there is no indication of a response.

In view of the above, the Board finds that the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ should conduct additional efforts to ascertain whether the Veteran was temporarily deployed with either the 1st Provisional Marine Battalion or the Marine Corps Provisional Exercise Unit during Operations BUSTER-JANGLE or TUMBLER-SNAPPER.  Such efforts should, to the extent possible, include a review of records pertaining to these units, in particular, records that would help to verify whether the Veteran served in either of them during the relevant time periods.  The Board defers to AOJ local practice as to the specific sources to be contacted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to verify the appellant's assertion that the Veteran was temporarily assigned to duty with either the 1st Provisional Marine Battalion or the Marine Corps Provisional Exercise Unit during Operations BUSTER-JANGLE or TUMBLER-SNAPPER.  The Board is particularly interested in records from the aforementioned units for the period between November 1951 and May 1952.  Of particular relevance are records that would help to establish whether the Veteran was temporarily deployed with these units during Operations BUSTER-JANGLE or TUMBLER-SNAPPER.  Such records include, but are not limited to, morning reports, troop lists, duty rosters, and bus lists.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The nonexistence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

2.  If any exposure to ionizing radiation is verified, the RO/AMC shall request from the appropriate office of the Department of Defense dose data with regards to the Veteran's claim of participation in atmospheric nuclear weapons testing. If the above-requested development results in a positive dose estimate, the Veteran personnel records and other pertinent documents shall be forwarded to the VA Under Secretary for Benefits for an opinion, in accordance with 38 C.F.R. § 3.3 11(c) (2015).

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


 

